Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 07/02/2021.
Claims 1-3, and 5-14 are allowed in this office action.
Cancellation of claims 4, and 15-20 is acknowledged.

Allowable Subject Matter
Claims 1-3, and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, the A method of packaging a plurality siding panels in a box, the method comprising: providing a plurality of siding panels including a first siding panel and a second siding panel, each siding panel having a front face, a rear face, a top edge, a bottom edge, and a support member secured to the rear face; providing a box having a first side, a second side, a top side, and a bottom side; placing the first sidinq panel vertically within the box with the top edqe of the first siding panel toward the top side of the box and the bottom edge of the first siding panel toward the bottom side of the box; and placing the second siding panel vertically within the box next to the first siding panel with the top edge of the second siding panel toward the bottom side of the box and the bottom edge of the second siding panel toward the top side of the box.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731